DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received October 15, 2021:
Claims 11-22 are pending. Claims 1-10 have been cancelled as per applicant’s request.
The previous 112 rejections have been withdrawn in light of the amendment.
Response to Arguments
Applicant’s arguments, filed October 15, 2021, with respect to Claims 11-22 have been fully considered and are persuasive.  The 103 rejection of June 17, 2021 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leon Radomsky on January 20, 2022.
The application has been amended as follows: 
Amend Claim 18 by replacing “the health” (line 6) with “a 
Amend Claim 21 by replacing “the health” (line 4) with “a health”
Allowable Subject Matter
Claims 11-22 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest or render obvious the invention of at least claims 11 and 19.
Claims 11 teaches a method of operating a fuel cell system comprising the elements therein. Notably, the claim requires detecting a change in a Wobbe Index of a fuel provided to the fuel cell system and changing a flow rate of the fuel to the fuel cell stack based on the detected change in the Wobbe Index. Choi (KR101303392B1) teaches a fuel cell comprising a fuel cell stack wherein a pressure sensor unit (Fig. 3, #150, #151) on a flow distributor for distributing the gaseous fuel (i.e. a sensor on the fuel provided to the fuel cell system) and changes operating rates of valves which controls gaseous fuel introduced to the fuel cell stack (i.e. changes a flow rate of fuel to the fuel cell stack) (Para. [0026], [0034]). However, there is no teaching of detecting a Wobbe Index. Slater et al. (US 2017/0284919) teaches a sensor for measuring a Wobbe Index of a gas (i.e. fuel (Para. [0018]) in a fuel cell (Para. [0026]) and adjusting an amount of air based on a detected Wobbe Index (Para. [0027]). However, there is no teaching of changing a flow rate of the fuel to the fuel cell stack based on a detected change in the Wobbe Index as described in the instant claim 11. There is no suggestion or motivation to arrive at the claimed invention (wherein a method of 
prior art alone or in combination renders obvious the claimed invention. Since claims 12-18 are dependent upon claim 11, they are allowable for the same reason.
Claims 19 teaches a method of operating a fuel cell system comprising the elements therein. Notably, the claim requires detecting a Wobbe Index of a fuel provided to the fuel cell system, a second Wobbe Index of the fuel in each module conduit and changing a flow rate of the fuel to the fuel cell stack based on the a comparison of the detected first and second Wobbe Index. Choi (KR101303392B1) teaches a fuel cell comprising a fuel cell stack wherein a pressure sensor unit (Fig. 3, #150, #151) on a flow distributor for distributing the gaseous fuel (i.e. a sensor on the fuel provided to the fuel cell system) and changes operating rates of valves which controls gaseous fuel introduced to the fuel cell stack (i.e. changes a flow rate of fuel to the fuel cell stack) (Para. [0026], [0034]). However, there is no teaching of detecting a Wobbe Index. Slater et al. (US 2017/0284919) teaches a sensor for measuring a Wobbe Index of a gas (i.e. fuel (Para. [0018]) in a fuel cell (Para. [0026]) and adjusting an amount of air based on a detected Wobbe Index (Para. [0027]). However, there is no teaching of changing a flow rate of the fuel to a fuel cell stack based on a detected Wobbe Index as described in the instant claim 19. There is no suggestion or motivation to arrive at the claimed invention (wherein a method of operating a fuel cell comprises detecting a first and second Wobbe Index and changing a flow rate of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729